PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD






Application Number: 16/701,439
Filing Date: Dec 3, 2019
Appellant(s): Rahman, Habibur et al 









__________________
Manita Rawat, Reg. No. 61,944
For Appellant




EXAMINER’S ANSWER





This is in response to the appeal brief filed on June 21, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 2/3/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The grounds of rejection are applicable to all appealed claims.

At the time of the Appeal, following rejections stand out: 
Claims 1-20 are rejected under 35 USC 101.


(2) Response to Arguments 
Appellant’s arguments against the 35 USC §101 rejection of Claims 1-20 are not persuasive. 

The rejection should be sustained for the following reasons:
The application does not provide a technical solution to a technical problem (the need for advertisements recommendations is not a technical problem)
The application applies the judicial exception to general purpose computing elements (“a computing device,” “a non-transitory computer readable medium”) 
The application does not bring about an improvement to any technology or technical field 

	Hereafter the specific replies to Appellant’s arguments: 

Regarding:   1. The Office fails to establish that Appellant's independent claims recite a patent-ineligible abstract idea under the 2019 Guidance 

Regarding Appellant’s assertion that: 
“As an initial point, and contrary to the assertions in Final Office Action, the Office fails to provide reasoning sufficient to establish that Appellant's independent claims recite a patent-ineligible abstract idea under the 2019 Guidance. See, e.g., 2019 Guidance; see also October 2019 Update: Subject Matter Eligibility, October 17, 2019 (hereinafter the "October 2019 Update"); M.P.E.P. §§ 2106.07 and 2106.07(a). … Here, the Final Office Action fails to provide reasoning sufficient to establish that Appellant's claims recite one of the patent ineligible methods of organizing human activity or mental processes "on their own or per se." See Final Office Action, pp. 2-13.”  
	Examiner responds as follows:      
	The eligibility analysis in the final Office Action from 2/3/2022 concludes that:
	Claim 1, (which is repeated in Claims 11, 16) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: receive, for an anchor item, a plurality of recommended items to advertise; determine a plurality of subsets; generate diversified item data; transmit, to a second computing device, diversified item data; transform a display on a user interface. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at providing recommendations (e.g. advertisements) for items. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. 
Therefore, it is concluded that the final Office Action from 2/3/2022 provides the necessary reasoning sufficient to establish that Appellant's claims recite one of the patent-ineligible methods of organizing human activity or mental processes, as required by the 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05. 

Regarding Appellant’s assertion that: 
“Here, the Final Office Action reproduces portions of the claimed subject matter in piecemeal fashion alleging that each of the portions are directed to one or more of a "Certain Methods of Organizing Human Activity" because, allegedly, "receiv[ing], for an anchor item, a plurality of recommended items to advertise; determin[ing] a plurality of subsets; generate diversified item data; transmit[ting], to a second computing device, diversified item data; transform[ing] a display on a user interface" recite "Certain Methods Of Organizing Human Activity - Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)." See Final Office Action, p. 3.”
	Examiner responds as follows:    
	The eligibility rejection in the final Office Action from 2/3/2022 fully considers each of the relevant steps as recited by Appellant’s application. No “piecemealing” has taken place. 

Regarding Appellant’s assertion that: 
“However, the piecemeal analysis in the Final Office Action not only ignores the actual claim language recited by Appellant's claims, but also greatly, and improperly, oversimplifies the claimed subject matter.”
	Examiner responds as follows:   
	First, as demonstrated in the response immediately above, no “piecemealing” has taken place. 
Second, an examiner can describe an abstract idea at different levels of generality without affecting the patent-eligibility analysis. Cf Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240--41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction .... The Board's slight revision of its abstract idea analysis does not impact the patentability analysis."). That is the case here. Regardless of the level of generality used to describe the abstract idea recited in claim 1, the result is the same – claim 1 recites an abstract idea. Cf Accenture Glob. Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013) ("Although not as broad as the district court's abstract idea of organizing data, it is nonetheless an abstract concept.").

Regarding Appellant’s assertion that: 
“For example, claim 1 does not recite, on its own or per se, any "Mental Processes," such as "an observation", "an evaluation," "a judgment," or "an opinion," … Moreover, the Final Office Action does not allege, nor is it the case, that the subject matter of claim 1 is inherent in "an observation", "an evaluation," "a judgment," or "an opinion," or any other "Mental Processes," or in "fundamental economic principles or practices," "commercial or legal interactions," or "managing personal behavior or relationships or interactions between people," or any other "Certain Methods of Organizing Human Activity," as set forth in the 2019 Guidance.“  
	Examiner responds as follows:   
	The Eligibility analysis in the final Office Action from 2/3/2022 does not make any such allegations. 

Regarding Appellant’s assertion that: 
“Indeed, as noted above, the Final Office Action acknowledges that the claimed subject matter is novel and non-obvious over the prior art of record. See Final Office Action (lack of any 35 U.S.C. § 102 or 103 rejections).  
	Examiner responds as follows:   
	Appellants argument regarding the necessity of the Office to provide art in a determination that the claimed elements are not a judicial exception in a 101 analysis, is unpersuasive. Appellant suggests that novelty and/or non-obviousness must be considered in determining whether a claim is directed to an abstract idea. However, novelty and non-obviousness (i.e., a 102/103 prior art-type analysis) have no bearing on whether a claim recites an abstract idea, or involves conventional and routine elements. Indeed, the Federal Circuit has made this clear by rejecting an argument substantially similar to applicant’s in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree … that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). The prior Office action (and herein in the 101 rejection analysis, above) made a determination, for the reasons given, that the instant claims are directed as part of the “inventive concept” features/elements, which do not bring about a technological improvement to the recited elements or require the use of a special purpose computing device. Additionally, whether claimed features/elements are routine and/or conventional is just one factor in the 101 analysis and is not determinative.

Regarding Appellant’s assertion that: 
As an example, Appellant refers to "Example 37, claim 2" on page 3 of the "Subject Matter Eligibility Examples: Abstract Ideas," issued by the Office on January 7, 2019. In the example, claim 2 was found to be eligible under Step 2B, Prong 1, because "the 'determining step' now requires action by a processor that cannot be practically applied in the mind[, and, more specifically], the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage." (Emphasis added). Similarly, the above quoted features require action by the claimed computing device and cannot be practically applied in the human mind. (Emphases added).  
	Examiner responds as follows:   
	It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.

Regarding Appellant’s assertion that: 
“Indeed, when properly analyzed, at least the quoted elements recited by independent claim 1 confine the claimed invention to a practical application that, among other things, offers advantages over prior art systems. (See, e.g., Specification [0004]). For example, the system of claim 1 may allow for an improved user experience by presenting more diversified advertisements - operations that prior art systems are incapable of performing, which the Office acknowledges. See Final Office Action, p. 13.”  
	Examiner responds as follows:   
	First, “allow[ing] for an improved user experience by presenting more diversified advertisements” is a relative overgeneralized statement. “User experience,” very much like for instance beauty, is an attribute in the eyes of the beholder, i.e. a positive user experience for one person does not necessarily feel the same for another person. Case in point – many users do not want “more diversified advertisements” because they distract; they prefer targeted advertisements, i.e. exactly the opposite from diversified advertisements. Moreover, such a statement, without providing any positive proof, can be made practically for any computer-based application. Finally, and most important, the application specification has not identified any such problem with the state of the art. In sum, one can safely conclude that “allow[ing] for an improved user experience by presenting more diversified advertisements” represents an improvement is just a merchandising statement lacking any factual proof and not rooted in the objectives of the instant application.  
Second, Appellant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to providing diversified item advertisement recommendations. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to provide diversified item advertisement recommendations (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art advertisement recommendation engines, as claimed by Appellant. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art advertisement recommendation engines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular advertisement recommendation engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Appellant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).

Regarding Appellant’s assertion that: 
	“Therefore, the system of claim 1 clearly represents a specific technological improvement that extends beyond any well-understood, routine, conventional, or human-performable activities, as is evidenced by the lack of 35 U.S.C. 102 and 103 rejections.”   
	Examiner responds as follows:   
	The eligibility analysis in the final Office Action from 2/3/2022 does not make such an allegation.


Regarding:   2. The Office fails to establish that Appellant's independent claims are "directed to" a patent-ineligible abstract idea under the 2019 Guidance

Regarding Appellant’s assertion that: 
“Moreover, the Office alleges that the claims "as a whole" are "directed to the abstract idea [they allegedly] recite" without any analysis of the actual claim language.” 
	Examiner responds as follows:   
	In fact, each and every claim language element, be it an element that is part of the identified abstract idea, an “additional claim element” (i.e. elements left after the claim has been “stripped of those claim elements that are directed to an abstract idea”), non-step additional claim elements, as well as computing elements have been all considered both individually and as a whole, as a combination. Each and every claim element has been quoted in its entirety in the context, which points to the fact that the actual claim language has been analyzed (see eligibility analysis in the final Office Action from 2/3/2022).   

Regarding Appellant’s assertion that: 
“Instead, the Office merely offers, at best, inaccurate statements in stating that the claims "do not effect improvements to the functioning of a computer, or to any other technology or technical field." Id., p. 4. Indeed, the claims recite subject matter that offers advantages over prior art systems. (See, e.g., Specification [0004]). For example, as noted, the system of claim 1 may allow for an improved user experience by presenting more diversified advertisements - operations that prior art systems are incapable of performing.”
	Examiner responds as follows:   
	First, “allow[ing] for an improved user experience by presenting more diversified advertisements” is a relative and overgeneralized statement. “User experience,” very much like for instance beauty, is an attribute in the eyes of the beholder, i.e. a positive user experience for one person does not necessarily feel the same for another person. Case in point – many users do not want “more diversified advertisements” because they distract; they prefer targeted advertisements, i.e. exactly the opposite from diversified advertisements. Moreover, such a statement, without providing any positive proof, can be made practically for any computer-based application. Finally, and most important, the application specification has not identified any such problem with the state of the art. In sum, one can safely conclude that “allow[ing] for an improved user experience by presenting more diversified advertisements” represents an improvement is just a merchandising statement lacking any factual proof and not rooted in the objectives of the instant application. 
	Second, Appellant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to providing diversified item advertisement recommendations. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to provide diversified item advertisement recommendations (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art advertisement recommendation engines, as claimed by Appellant. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art advertisement recommendation engines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular advertisement recommendation engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Appellant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).
Third, Appellant has provided no proof that “… presenting more diversified advertisements - operations that prior art systems are incapable of performing.” In fact, “allow[ing] for an improved user experience by presenting more diversified advertisements” is a relative and overgeneralized statement. “User experience,” very much like for instance beauty, is an attribute in the eyes of the beholder, i.e. a positive user experience for one person does not necessarily feel the same for another person. Case in point – many users do not want “more diversified advertisements” because they distract; they prefer targeted advertisements, i.e. exactly the opposite from diversified advertisements. Moreover, such a statement, without providing any positive proof, can be made practically for any computer-based application. Finally, and most important, the application specification has not identified any such problem with the state of the art. In sum, one can safely conclude that “allow[ing] for an improved user experience by presenting more diversified advertisements” represents an improvement is just a merchandising statement lacking any factual proof and not rooted in the objectives of the instant application.

Regarding Appellant’s assertion that: 
“Indeed, at least the above quoted elements, when considered as whole and in view of Appellant's Specification, represent a demonstrated technological improvement to another technology or technical field that integrates any allegedly recited abstract idea into a patent-eligible, practical application under the 2019 Guidance. See, e.g., 2019 Guidance, p. 55.”
	Examiner responds as follows:   
	See response about the alleged technological improvement claimed by Appellant in the instant Examiner Answer above. 

Regarding Appellant’s assertion that: 
“In addition, the features of claim 1 require the above noted hardware components, including "a computing device," "a database," (a user device," and "a second computing device," which are "integral to the claim," and thus "indicat[e] that [the] additional element[s] have integrated the [alleged] exception into a practical application. See 2019 Guidance, p. 55. (Emphases added). … For example, rather than merely claiming "an observation", "an evaluation," "a judgment," or "an opinion," or any other "Mental Processes," or in "fundamental economic principles or practices," "commercial or legal interactions," or "managing personal behavior or relationships or interactions between people," or any other "Certain Methods of Organizing Human Activity," claim 1 is directed to a system that includes that includes "a database and a computing device communicatively coupled to the database and configured to:"”
	Examiner responds as follows:   
	"a computing device," "a database," (a user device," and "a second computing device," are nothing more than conventional computing elements; none of these elements can be considered a “particular machine.” They are plain general computing elements. 

Regarding Appellant’s assertion that: 
“Appellant also refers to "Example 42, claim 2" on pages 17-20 of the "Subject Matter Eligibility Examples: Abstract Ideas," issued by the Office on January 7, 2019.”
	Examiner responds as follows:   
	It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.


Regarding:   3. Appellant's Independent Claims Amount to "Significantly More" than any Allegedly Abstract Idea

Regarding Appellant’s assertion that: 
“As an initial point, the Office appears to improperly rely on the analysis under Step 2A, Prong 2, in attempting to conduct an analysis under Step 2B.”
	Examiner responds as follows:   
	Appellant has correctly concluded that the Step 2B analysis is by and large the same like the Step 2A Prong Two analysis upgraded with the provisions outlined in the “Berkheimer Memo” from 4/19/2018. 

Regarding Appellant’s assertion that: 
“Moreover, the Final Office Action plainly ignores the technological advantages the claimed subject matter offers over conventional systems.” 
	Examiner responds as follows:   
	The eligibility analysis in the final Office Action from 2/3/2022 has correctly concluded that no such “technological advantages” are brought about by the instant application (see the eligibility analysis in the final Office Action from 2/3/2022). 

Regarding Appellant’s assertion that: 
“Additionally, the Final Office Action has failed to consider the additional elements individually and in combination as required by the 2019 Guidance, and thus the rejection is improper at least for these reasons.”
	Examiner responds as follows:   
	Examiner disagrees. The eligibility analysis in the final Office action from 2//2022 has considered all the claim elements both individually and as a whole, as a combination (see the eligibility analysis in the final Office Action from 2/3/2022).

Regarding Appellant’s assertion that: 
“Indeed, claim 1 is directed to a system as quoted above and is far from merely claiming any of the allegedly abstract ideas, including any "Mental Process" or "Certain Methods of Organizing Human Activity." None of the alleged abstract ideas explicitly or inherently include the above quoted features, and the Office does not allege otherwise.”
	Examiner responds as follows:   
	Appellant’s remark has already been answered in the instant Examiner Answer here above. 

Regarding Appellant’s assertion that: 
“In contrast, the Final Office Action acknowledges that the subject matter of claims 1, 11, and 16 is new and non-obvious, and as such clearly includes "subject matter that is unconventional" and therefore patent eligible. Thus, and contrary to the Office's assertions, Appellant's claims involve an "inventive concept" under 35 U.S.C. § 101 at least because the claims recite features that exceed "well-understood, routine, conventional activities" already known in the industry.” 
	Examiner responds as follows:   
	The eligibility analysis in the final Office Action from 2/3/2022 does not allege that the subject matter is “well-known, routine or conventional.”  


Regarding:   4. Appellant's dependent claims recite patent-eligible subject matter 

Regarding Appellant’s assertion that: 
“As an initial point, the Office fails to properly analyze the subject matter of each and every dependent claim. For example, rather than analyzing the actual language recited by each of Appellant's dependent claims under each step prescribed under the 2019 Guidance, the Final Office Action merely offers conclusory statements …” 
	Examiner responds as follows:   
	Each of the dependent claims of the application has been fully considered separately, both individually and as a whole, as a combination (see the eligibility analysis in the final Office Action from 2/3/2022). 


	The other arguments presented by Appellant continually point back to the above arguments as being the basis for the arguments against the other 101 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


	In sum, it becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained.


For the above reasons, it is believed that the rejection should be sustained.



Respectfully submitted,

/Radu Andrei/
Primary Examiner, AU 3622


Conferees:

/ILANA L SPAR/            Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                            
/Vincent Millin/
Appeal Conference Specialist




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.